In a support proceeding pursuant to article 4 of the Family Court Act, the husband appeals from an order of the Family Court, Queens County (Fogarty, J.), dated August 24, 1981, and from two further orders of the same court, dated September 8, 1981 and October 16, 1981, that amended and clarified the order of August 24, and, inter alia, directed the husband to pay the petitioner the sum of $180 per week as support for herself and the parties’ three minor children. Orders affirmed, without costs or disbursements. On this record, a fair and reasonable sum for the support of the petitioner and the children, based upon their needs and the appellant’s means, is $180 per week. Gulotta, J. P., Thompson, Brown and Niehoff, JJ., concur.